DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities: “second portion” should read “a second portion” (claim 1, line 17).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 16, 17, 18 and 19, the limitation “the second conductor” renders the claim indefinite because it is unclear as to which second conductor of the plurality of second conductors Applicant refers, given that line 15 of claim 1 recites “wherein the first conductor and the second conductor are formed in plural number.”  For examination purposes, the limitation “the second conductor” will be interpreted and examined as: any one of the plurality of second conductors.  Clarification is respectfully requested.
In claim 1, line 16, the limitation “a first conductor” renders the claim indefinite because the antecedent basis is unclear as to whether “a first conductor” refers to a new first conductor or “a first conductor” previously recited in line 2 of claim 1.  Claim 1 recites in line 15 “wherein the first conductor and the second conductor are formed in plural number.”  Claim 1 further recites in lines 19-20 “the first and second first conductors.”  For examination purposes, the limitation “a first conductor” in claim 1, line 16 will be interpreted and examined as: a first one of the plurality of first conductors.  Clarification is respectfully requested.
In claim 1, lines 19-20, the limitation “the first and second first conductors” renders the claim indefinite because it lacks antecedent basis and no first first conductor was previously recited.  However, the Examiner believes that Applicant may have intended to recite “a first first conductor” in claim 1, line 16, which would have provided antecedent basis for the limitation “the first and second first conductors” in lines 19-20.  Clarification is respectfully requested.
Claims 2-9 are rejected inasmuch as these claims depend from claim 1 and therefore inherit the indefiniteness of claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2006/0146233 A1).
Regarding claim 1, Park shows in Fig. 3 (please see Examiner’s annotations below) and related text a solid-state image sensor ([0028], lines 1-3), comprising: 
a first semiconductor chip (including silicon-on-insulator (SOI) structure 101/102;  [0029]-[0031]; see Examiner’s annotations below) including a first conductor 111A/111B/111C ([0030], line 7; note: the instant claim recites in line 15 “wherein the first conductor and the second conductor are formed in plural number”) and a pixel array PD ([0029], lines 7-9; note: only a unit pixel (i.e., one pixel of a pixel array) is depicted in Fig. 3); and 
a second semiconductor chip ([0032]-[0034]; see Examiner’s annotations below) bonded to the first semiconductor chip and including a second conductor 206A/206B/206C ([0032], lines 4-5; note: the instant claim recites in line 15 “wherein the first conductor and the second conductor are formed in plural number”) and a logic circuit 201/202/203/204A ([0033], lines 1-10),
wherein the first semiconductor chip and the second semiconductor chip are bonded together such that the first conductor and the second conductor overlap with each other and are electrically connected to each other ([0068], lines 1-4), and 
wherein an area of a bonding surface of the first conductor (e.g., an area of a bonding surface of first conductor 111B) is greater than an area of a bonding surface of the second conductor (e.g., an area of a bonding surface of second conductor 206B), 
1 in the horizontal direction, as annotated below) and second (having width W2 in the horizontal direction, as annotated below) conductors, and
wherein the first conductor and the second conductor are formed in plural number such that a first portion of the second conductor 206A overlaps with a first conductor 111C in a vertical direction, second portion of the second conductor 206C overlaps with a second first conductor 111A in the vertical direction and a portion of the second conductor 206B provided between the first and second portions of the second conductor does not overlap with the first and second first conductors 111C/111A in the vertical direction.

    PNG
    media_image1.png
    999
    1040
    media_image1.png
    Greyscale

Regarding claim 4, Park shows a region (interface between 111B and 206B) in which the bonding surface of the first conductor and the bonding surface of the second conductor are formed is blocked by one of the first conductor and the second conductor (Fig. 3). (Note: the ordinary and customary meaning of block is “to impede the passage or progress of; obstruct” (Webster’s New World Dictionary, Third College Edition, 1994).  Because the first conductor and the second conductor are formed from copper (Cu) at a thickness ranging from 300-2000 nm (0.3 micron to 2.0 microns) according to Park [0050]-[0051] and [0063]-[0064], they are at least capable of physically blocking or impeding the passage of light, as disclosed in Applicant’s specification [0069]-[0070], through a region in which they are formed. In short, Park meets the claimed “blocked” limitation in the same manner as Applicant’s specification describes, by having the thickness of the copper first and second conductors be between 300-2000 nm which is significantly within and beyond Applicant’s disclosed thickness of 50-800 nm with sufficient specificity. See MPEP 2131.03.)
Regarding claim 5, Park shows a region (e.g., a bonding interface between the first and second semiconductor chips) in which the bonding surface of the first conductor and the bonding surface of the second conductor are formed includes apertures (e.g., spaces among metal lines 111A-111C and metal lines 206A-206C which are filled by portions of first insulation layer 110 and second insulation layer 205, respectively; Fig. 3; [0030], line 5 and [0033], line 10).
Regarding claim 6, Park shows the first semiconductor chip has a wiring 108/109 and a connecting hole (filled by connection unit 109) is formed in the wiring to fix a potential of the first conductor 111C and to fix a potential of the second conductor 206A (Fig. 3; [0030], lines 1-4).

Regarding claim 7, Park shows the second semiconductor chip has a wiring 203/204A and a connecting hole (filled by first connection unit 204A) is formed in the wiring to fix a potential of the first conductor 111C and to fix a potential of the second conductor 206A (Fig. 3; [0033], lines 5-8).
Concerning the limitation "to fix a potential of the first conductor and to fix a potential of the second conductor," a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the 
Regarding claim 8, Park shows the first conductor is closer to the bonding surface of the first conductor than a control circuit Tx (105/106/107) formed on the first semiconductor chip (Fig. 3; [0029], lines 14-15), and wherein the second conductor is closer to the bonding surface of the second conductor than the logic circuit formed on the second semiconductor chip (Fig. 3).
Regarding claim 9, Park shows a first region in which the first conductor and the second conductor are formed is equal to or larger (i.e., wider) than a second region in which the pixel array is formed (Fig. 3, with Examiner’s annotations below).

    PNG
    media_image2.png
    590
    922
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0146233 A1).
Regarding claim 2, Park discloses substantially the entire claimed invention, as applied to claim 1 above.
Park does not explicitly disclose the bonding occurs such that the area of the bonding surface of the first conductor is equal to or more than 70% of a total bonding surface area of the first and second conductors.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s device to perform the bonding such that the area of the bonding surface of the first conductor is equal to or more than 70% of a total bonding surface area of the first and second conductors, in order to optimize the characteristics (e.g., mechanical strength, electrical conductivity, thermal conductivity, reliability, etc.) of the bond between the first semiconductor chip and the second semiconductor chip.
In re Aller, 105 USPQ 233.
Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 3, Park discloses substantially the entire claimed invention, as applied to claim 1 above.
Park does not explicitly disclose the bonding occurs such that the area of the bonding surface of the first conductor is equal to or more than 60% of a total bonding surface area of the first and second conductors.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s device to perform the bonding such that the area of the bonding surface of the first conductor is equal to or more than 60% of a total bonding surface area of the first and second conductors, in order to optimize the characteristics (e.g., mechanical strength, electrical conductivity, thermal 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive.
Applicant argues on page 9: “While not conceding to the appropriateness of the Office Action's allegations, Applicant respectfully submits that claim 1 has been amended to recite ‘wherein the first conductor and the second conductor are formed in plural number such that a first portion of the second conductor overlaps with a first conductor in a vertical direction, second portion of the second conductor overlaps with a second first conductor in the vertical direction and a portion of the second conductor 
In response, it is respectfully submitted that Park teaches in the embodiment of Fig. 3 the first conductor (111A/111B/111C) and the second conductor (206A/206B/206C) are formed in plural number such that a first portion of the second conductor (206A) overlaps with a first conductor (111C) in a vertical direction, second portion of the second conductor (206C) overlaps with a second first conductor (111A) in the vertical direction and a portion of the second conductor (206B) provided between the first and second portions of the second conductor does not overlap with the first and second first conductors (111C/111A) in the vertical direction, as detailed at claim 1 hereinabove.  Accordingly, the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Park is being maintained by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        /LYNNE A GURLEY/Supervisory Patent Examiner, Art Unit 2811